Appeal from an order of the *1112Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered March 8, 2005 in a personal injury action. The order granted the motion of defendant Sam Dell Jeep Eagle Corp., doing business as Sam Dell Chrysler Jeep, to vacate the default judgment.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on May 17, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Kehoe, J.E, Gorski, Martoche, Pine and Hayes, JJ.